Cohalan, S.
The proposed decree directs payment of certain sums to the foreign executors of two deceased non-resident legatees. The amounts are $168.48 and $392.66. Undoubtedly it is a hardship to have ancillary representatives appointed to administer such small- funds, but the courts cannot direct such payments to the foreign executors. Where it is necessary to make a decree providing for such payments, the practice requires the payments to be made to ancillary representatives. This is in accord with *603the whole theory and framework of legislation respecting such distribution in estates and the duty of ancillary representatives. Before an ancillary representative is appointed the state comptroller must be notified. Code Civ. Pro. § 2632, This is for the purpose of protecting the state in reference to transfer tax. The statute also makes provision for safeguarding the interests of possible creditors. Code Civ. Pro. § 2633. The short cut proposed would do away with such notices in any 'case where funds go to a deceased non-resident through local administration. The decree should direct that the sums due the two deceased non-residents be paid to the ancillary representative of each estate when appointed.
Decreed accordingly.